  Case 19-00982        Doc 24     Filed 06/01/20 Entered 06/01/20 13:01:16            Desc Main
                                   Document     Page 1 of 12


                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

In re:                                  )             Chapter 7
                                        )
       PATRICK L. KROOK,                )             No. 19 B 2216
                                        )
                                Debtor. )
______________________________________ )
                                        )
CHAD A. GROOM,                          )
                                        )
                        Plaintiff,      )
                                        )
                  v.                    )             No. 19 A 982
                                        )
PATRICK L. KROOK,                       )
                                        )
                        Defendant.      )             Judge Goldgar

                                  MEMORANDUM OPINION

         Before the court for ruling is the motion of defendant Patrick Krook to dismiss the three-

count adversary complaint of plaintiff Chad Groom. The complaint alleges that Krook, through

his company, Show Your Auto, LLC, agreed to act as broker for Groom’s purchase of a classic

1970s “muscle car.” Groom paid Krook for the car. But Krook had never contacted the seller

and so never delivered the car. He also never returned Groom’s money. Groom objects to the

dischargeability of Krook’s debt.

         For the reasons below, Krook’s motion to dismiss the complaint will be denied.


                                          1. Jurisdiction

         The court has subject matter jurisdiction under 28 U.S.C. § 1334(b) and the district

court’s Internal Operating Procedure 15(a). This is a core proceeding under 28 U.S.C.

§ 157(b)(2)(I).
  Case 19-00982        Doc 24    Filed 06/01/20 Entered 06/01/20 13:01:16            Desc Main
                                  Document     Page 2 of 12


                                         2. Background

       On a Rule 12(b)(6) motion, all well-pleaded allegations in the complaint are taken as

true, and all reasonable inferences are drawn in favor of the non-movant. Viamedia, Inc. v.

Comcast Corp., 951 F.3d 429, 454 (7th Cir. 2020). Exhibits attached to the complaint are also

considered, as are matters subject to judicial notice. Geinosky v. City of Chi., 675 F.3d 743, 745

n.1 (7th Cir. 2012).

       The complaint and exhibits allege the following facts. Groom is a resident of Missouri.

Krook lives in Lake Villa, Illinois, and is an automobile sales broker. Krook did business

through an Illinois limited liability company, Show Your Auto, LLC. He was Show Your

Auto’s sole member as well as its manager.1/

       In August 2018, Groom found a 1970 Dodge Challenger listed for sale on the website

classiccars.com. The price was $99,950. Groom asked about the car through the website and

received a call from Krook that same day. Krook told Groom he was the broker for the car’s

owner and had authority to act as the owner’s agent.

       After negotiations, Groom and Krook reached an agreement for the sale of the car. The

seller would make several cosmetic repairs, and Groom would pay $96,750.2/

       In December 2018, Krook sent Groom an email telling him to wire $86,750 (the purchase



       1/
              The complaint describes Krook as Show Your Auto’s “sole owner” – or
“member.” See 805 ILCS 180/1-5 (2018). The Illinois Secretary of State’s website shows that
Krook was also its manager. The court can take judicial notice of information on government
websites. Denius v. Dunlap, 330 F.3d 919, 926 (7th Cir. 2003).
       2/
                The complaint raises more questions than it answers about the date of the
agreement and the sale price. Groom alleges that he reached an agreement with Krook after
“months of negotiating.” (Compl. ¶ 11-1). (After paragraph 12, the complaint’s numbering
starts over with paragraph 9.) But Groom first contacted Krook on August 28, 2018, and
Krook’s invoice to Groom is dated September 18, 2018, only two weeks later. (Compl. Ex. A).
The invoice also lists the sale price as $86,750 (id.), and Groom alleges that sum as the debt he
wants declared nondischargeable, not the $96,750 he says he paid Krook.
  Case 19-00982       Doc 24      Filed 06/01/20 Entered 06/01/20 13:01:16             Desc Main
                                   Document     Page 3 of 12


price minus Groom’s initial $10,000 deposit) to Show Your Auto. Once the seller made the

repairs, Krook would release the funds to him, and the seller would release the car for transport.

Krook added that he would obtain the title from the seller.

       Groom wired the money, but Krook never delivered the car because he never paid the

seller. In fact, the seller knew nothing of the proposed sale until later when Groom contacted

him.

       In January 2019, Krook filed a chapter 7 bankruptcy case. Groom then began this

adversary proceeding, filing a three-count complaint alleging that Krook’s debt to him is

nondischargeable. Count I is a claim under section 523(a)(2)(A) of the Bankruptcy Code, 11

U.S.C. § 523(a)(2)(A), that the debt is one for money obtained by fraud. Count II is a claim

under section 523(a)(4), 11 U.S.C. § 523(a)(4), that the debt resulted from embezzlement. Count

III is a claim under section 523(a)(6), 11 U.S.C. § 523(a)(6), that the debt is for a willful and

malicious injury.

       Krook has moved to dismiss all three counts for failure to state a claim. Groom opposes

the motion.


                                           3. Discussion

       Krook’s motion will be denied. All three counts of the complaint state plausible

nondischargeability claims.


                                   a. Rule 12(b)(6) Standards

       To survive a motion to dismiss under Rule 12(b)(6), a complaint must clear “two

easy-to-clear hurdles.” EEOC v. Concentra Health Servs., Inc., 496 F.3d 773, 776 (7th Cir.

2007). First, the complaint must describe the claim in enough detail to give the defendant fair


                                                 -3-
  Case 19-00982        Doc 24      Filed 06/01/20 Entered 06/01/20 13:01:16            Desc Main
                                    Document     Page 4 of 12


notice of its nature. Cornielsen v. Infinium Capital Mgmt., LLC, 916 F.3d 589, 598 (7th Cir.

2019). “[A] formulaic recitation of the elements of a cause of action will not do.” Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 555 (2007).

         Second, the claim must be “plausible on its face,” id., at 570, meaning the plaintiff’s right

to relief must rise above a “speculative level,” id. at 555; see also Cornielsen, 916 F.3d at 598.

“A claim has facial plausibility when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal v.

Ashcroft, 556 U.S. 662, 678 (2009); see also Lewis v. City of Chi., 914 F.3d 472, 475 (7th Cir.

2019).


                                        b. Personal Liability

         Before the substance of Groom’s claims can be discussed, a threshold issue must be

addressed. Krook contends that the funds Groom wired to Show Your Auto were “the funds of

Show Your Auto,” not Krook. (Mot. at 6). In Krook’s view, then, any debt to Groom is not

Krook’s but “that of the corporation, Show Your Auto, LLC.” (Id. at 2).

         Krook is mistaken. Although he did business through his limited liability company, he

can be held personally liable to Groom. It is well established in Illinois that a business

corporation’s officer who participates actively in the corporation’s torts is subject to personal

liability. See Bank of Commerce & Trust Co. v. Strauss (In re Strauss), 523 B.R. 614, 632

(Bankr. N.D. Ill. 2014). The same principle applies to limited liability companies. In 2019, the

General Assembly amended the Illinois Limited Liability Company Act to provide that “a

member or manager of a limited liability company may be liable under law other than this Act

for its own wrongful acts or omissions, even when acting or purporting to act on behalf of a



                                                  -4-
  Case 19-00982        Doc 24     Filed 06/01/20 Entered 06/01/20 13:01:16               Desc Main
                                   Document     Page 5 of 12


limited liability company.” 805 ILCS 180/10-10(a-5).3/ Although the General Assembly enacted

the amendment after the events alleged here, its intention was to “clarify . . . existing law,” not

change it. Id. Clarifying amendments apply retroactively. United States ex rel. Garbe v. Kmart

Corp., 824 F.3d 632, 642 (7th Cir. 2016); People v. Ramsey, 192 Ill. 2d 154, 167, 735 N.E.2d

533, 540 (2000).

        Groom alleges that Krook participated in Show Your Auto’s tortious conduct. That is

enough to make Krook personally liable to Groom and the debt potentially nondischargeable in

Krook’s bankruptcy case.


                                c. Count I – False Representation

        So to the claims themselves. Count I alleges a plausible claim under section

523(a)(2)(A) that Krook fraudulently induced Groom to pay him $97,650 for a car Krook had no

intention of delivering.

        Section 523(a)(2)(A) of the Code excepts from discharge “any debt . . . for money . . . to

the extent obtained by false pretenses, a false representation, or actual fraud.” 11 U.S.C. §

523(a)(2)(A). Although some courts suggest there is a single test for determining

nondischargeability under section 523(a)(2)(A), that section in fact describes three separate

grounds: false pretenses, false representation, and actual fraud. City of Chi. v. Spielman (In re

Spielman), 588 B.R. 198, 204 (Bankr. N.D. Ill. 2018); Board of Educ. v. Monarrez (In re

Monarrez), 588 B.R. 838, 858 (Bankr. N.D. Ill. 2018).



        3/
                 The amendment was meant to overturn Dass v. Yale, 3 N.E.2d 858, 865 (Ill. App.
Ct. 1st Dist. 2013), which held that under section 10-10 of the Act an LLC’s manager is not
personally liable for fraud committed on the LLC’s behalf. See 805 ILCS 180/10-10(a-5)
(stating that “the purpose of this subsection . . . is to overrule the interpretation of subsections (a)
and (d) in Dass v. Yale”).

                                                  -5-
  Case 19-00982        Doc 24     Filed 06/01/20 Entered 06/01/20 13:01:16             Desc Main
                                   Document     Page 6 of 12


       Count I is a claim for representational fraud. To state a representational fraud claim

under section 523(a)(2)(A), a creditor must allege that (1) the debtor made a false representation

he either knew was false or made with reckless disregard for its truth; (2) the debtor made the

false representation with an intent to deceive or defraud; and (3) the creditor justifiably relied on

the false representation. In re Davis, 638 F.3d 549, 553 (7th Cir. 2011); Ojeda v. Goldberg, 599

F.3d 712, 716-17 (7th Cir. 2010); Strauss, 523 B.R. at 625.

       Groom alleges each element. According to Groom, Krook represented that he was the

seller’s broker and could act as his agent. Krook also represented that if Groom would wire his

company the remaining $86,750, he would obtain the car title from the seller, would have the

seller make the agreed repairs, would release the payment to the seller, and would have the seller

release the car for transport. Not one of these representations was true – and Krook knew it,

because he never told the seller any of this. Instead, Krook fabricated the entire transaction to

induce Groom to part with his money. That Krook never spoke to the seller suggests both that

he knew his representations were false and that he intended to deceive Groom. And Groom

justifiably relied on the representations, taken in by Krook’s phone call in response to his

website inquiry. No “cursory examination or investigation” would have revealed that Krook was

making the whole thing up. Field v. Mans, 516 U.S. 59, 71 (1995) (internal quotation omitted).

       Apart from his contention that the debt is purely corporate, Krook’s only basis for urging

dismissal is that Count I alleges false promises – false representations of future conduct – and

those are not actionable.4/


       4/
                Krook makes a passing reference to Rule 9(b), Fed. R. Civ. P. 9(b) (made
applicable by Fed. R. Bankr. P. 7009), apparently intending to argue that Groom has not pled
fraud with particularity. (Mot. at 2). But Krook never develops the argument. It is not the
court’s job to make parties’ arguments for them. Furry v. United States, 712 F.3d 988, 994 n.1
(7th Cir. 2013). “Perfunctory and undeveloped arguments are waived.” M.G. Skinner & Assocs.

                                                 -6-
  Case 19-00982        Doc 24     Filed 06/01/20 Entered 06/01/20 13:01:16              Desc Main
                                   Document     Page 7 of 12


        Not so. Krook is right that a false representation must ordinarily relate to a “present or

past fact.” Landmark Credit Union v. Sharp (In re Sharp), 561 B.R. 673, 680 (Bankr. N.D. Ill.

2016) (internal quotation omitted); Berger Schatz, LLP v. Livermore (In re Livermore), Nos. 12

B 30720, 12 A 1689, 2013 WL 1316549, at *4 (Bankr. N.D. Ill. Apr. 3, 2013). He is also right

that the false representations Count I alleges are mostly promises.5/ But a false promise will be

actionable and so will support a section 523(a)(2)(A) claim if the debtor made the promise with

no intention of keeping it. Holtz v. JPMorgan Chase Bank, N.A., 846 F.3d 928, 932 (7th Cir.

2017) (“[M]aking a promise with intent not to keep it is fraud.”); Sullivan v. Ratz, 551 B.R. 338,

345 (N.D. Ill. 2016). Groom’s allegation that Krook never contacted the seller he purported to

represent is enough to support an inference that he never had any intention of serving as broker

or selling the car.

        Because Count I alleges a plausible claim under section 523(a)(2)(A), Krook’s motion to

dismiss that count will be denied.


                                   d. Count II – Embezzlement

        Krook’s motion to dismiss Count II will also be denied. Count II alleges a plausible

embezzlement claim under section 523(a)(4).

        Section 523(a)(4) excepts from discharge debts for, among other things, “embezzlement.”

Embezzlement under section 523(a)(4) means the “fraudulent appropriation of property by a

person to whom such property was entrusted or into whose hands it has lawfully come.” In re

Weber, 892 F.2d 534, 538 (7th Cir. 1989) (internal quotation omitted). An embezzlement claim


Ins. Agency, Inc. v. Norman-Spencer Agency, Inc., 845 F.3d 313, 321 (7th Cir. 2017).
        5/
                 Mostly, but not entirely. Krook’s false representation that he was the broker for
the car’s seller and had authority to act as the seller’s agent was a representation of present fact.

                                                 -7-
  Case 19-00982       Doc 24     Filed 06/01/20 Entered 06/01/20 13:01:16            Desc Main
                                  Document     Page 8 of 12


has two elements: (1) the debtor appropriated the creditor’s property for the debtor’s own

benefit, and (2) the debtor acted with fraudulent intent or deceit. Kontos v. Manevska (In re

Manevska), 587 B.R. 517, 534 (Bankr. N.D. Ill. 2018); Zamora v. Jacobs (In re Jacobs), 448

B.R. 453, 477 (Bankr. N.D. Ill. 2011). Fraudulent intent means simply the debtor’s knowledge

that he has no right to use the property. FNA Grp., Inc. v. Arvanitis (In re Arvanitis), 523 B.R.

633, 639 (Bankr. N.D. Ill. 2015) (internal quotation omitted).

       Count II pleads both elements. Groom alleges that he entrusted Krook with $96,750 on

the belief that Krook was acting as broker for the seller of the car. Rather than forward the

money to the seller, Krook made off with it, knowing he had no right to do so. “Using access

that has been granted to funds to misappropriate those funds constitutes embezzlement.”

Manevska, 587 B.R. at 534.6/

       Krook argues that Count II should be dismissed because “no specific facts are alleged.”

(Mot. at 4). But facts are alleged. Those facts support the inference that Krook appropriated

Groom’s money for his own benefit and did so with fraudulent intent. The only facts Krook

asserts are missing are a “formal agreement . . . establishing an escrow” and a “statement as to

what happened to the money.” (Id. at 5). But Krook cites no authority for the proposition that



       6/
                Groom suggests that Count II also states a claim under section 523(a)(4) for
“larceny.” (Resp. at 8); see 11 U.S.C. § 523(a)(4). He is mistaken. Larceny is “the fraudulent
and wrongful taking and carrying away of the property of another with intent to convert such
property to the taker’s use without the consent of the owner.” Schaul v. Ludwig (In re Ludwig),
527 B.R. 614, 621 (Bankr. N.D. Ill. 2015). The difference between larceny and embezzlement
lies in how the property came into the debtor’s possession. “[E]mbezzled property comes into
the debtor’s hands lawfully, while larceny requires that the debtor obtain the property
unlawfully.” Hebl v. Windeshausen, 590 B.R. 871, 877-78 (W.D. Wis. 2018); see also
Manevska, 587 B.R. at 535. Krook gained possession of Groom’s money lawfully, in the sense
that Groom willingly put the money in Krook’s hands. Groom’s claim concerns what Krook did
with the money after it was in his hands. Had Krook used the money to pay the seller and then
delivered the car, Groom would have no complaint.

                                                -8-
  Case 19-00982       Doc 24     Filed 06/01/20 Entered 06/01/20 13:01:16             Desc Main
                                  Document     Page 9 of 12


someone commits embezzlement only if he misappropriates money in escrow, and there is none.

Nor does he cite authority for the proposition that a creditor must allege with any specificity

“what happened to the money.” It was enough for Groom to allege that he entrusted Krook with

the money, and Krook failed to pay the seller. The reasonable inference is that Krook kept

Groom’s money, using it for his own purposes. On a motion to dismiss, reasonable inferences

are drawn in the plaintiff’s favor. Viamedia, 951 F.3d at 454.

       To support dismissal, Krook also relies on Freer v. Beetler (In re Beetler), 368 B.R. 720

(Bankr. C.D. Ill. 2007), but the decision gives him no help. In Beetler, Freer delivered a tractor

to Beetler to sell on consignment. Id. at 723. Beetler sold the tractor but failed to pay Freer her

share of the sale proceeds. Id. at 724. Beetler later filed a bankruptcy case, and Freer brought an

adversary proceeding alleging that Beetler’s debt to her was nondischargeable. Id. After trial,

the court rejected Freer’s section 523(a)(4) embezzlement claim. Id. at 726. Because Beetler

had sold the tractor in accordance with the consignment agreement, he could not have embezzled

it. Id. And because section 2-401(2) of the Illinois Commercial Code, 810 ILCS 5/2-401(2),

applied, the tractor – and the proceeds from its sale – belonged to Beetler. Id. at 727. “One

cannot embezzle property that he lawfully owns.” Id.

       The circumstances here are not the same. As Krook admits (Mot. at 5), Groom was the

buyer of the car, not the seller. As buyer, Groom delivered money to Krook to pay the seller, not

goods for Krook to sell. The distinction is critical. Because Groom was the buyer providing

funds to pay for goods rather than the seller providing goods to be sold, section 2-401 did not

apply to his portion of the transaction. ICC section 2-401 concerns the passing of title to

“goods,” and the funds supplied as payment for goods are not themselves “goods.” See 810

ILCS 5/2-105(1) (stating that “goods” do not include “the money in which the price is to be


                                                -9-
  Case 19-00982        Doc 24     Filed 06/01/20 Entered 06/01/20 13:01:16              Desc Main
                                   Document     Page 10 of 12


paid”). So the money Groom paid Krook belonged to Groom, not to Krook. Beetler might be

relevant here had Groom been the seller of the car rather than the buyer. But as Krook concedes,

he was not.

       Because Count II alleges a plausible embezzlement claim under section 523(a)(4),

Krook’s motion to dismiss that count will also be denied.


                          e. Count III – Willful and Malicious Injury

       Finally, the motion will be denied as to Count III as well. Count III states a plausible

claim under section 523(a)(6) of the Code.

       Section 523(a)(6) excepts from discharge a debt “for willful and malicious injury by the

debtor to another entity or to the property of another entity.” 11 U.S.C. § 523(a)(6). To state a

claim under section 523(a)(6), a creditor must allege that (1) the debtor owes a debt resulting

from an injury he caused to another entity or that entity’s property; (2) his actions were willful;

and (3) his actions were malicious. Oakland Ridge Homeowners Ass’n v. Braverman (In re

Braverman), 463 B.R. 115, 119 (Bankr. N.D. Ill. 2011). An act is “malicious” if it is done “in

conscious disregard of one’s duties or without just cause or excuse.” First Weber Grp., Inc. v.

Horsfall, 738 F.3d 767, 775 (7th Cir. 2013). An act is “willful” if both the act itself and the

resulting injury – “the consequences of [the] act” – are intended. Kawaauhau v. Geiger, 523

U.S. 57, 61-62 (1998). In Jendusa-Nicolai v. Larsen, 677 F.3d 320 (7th Cir. 2012), the Seventh

Circuit defined the two concepts together, holding that a willful and malicious injury “is one that

the injurer inflicted knowing he had no legal justification and either desiring to inflict the injury

or knowing it was highly likely to result from his act.” Id. at 324.

       As its language suggests, the statute excepts debts resulting from intentional torts.

Kawaauhau, 523 U.S. at 58. Both fraud and embezzlement are intentional torts, and both will

                                                 -10-
  Case 19-00982         Doc 24   Filed 06/01/20 Entered 06/01/20 13:01:16             Desc Main
                                  Document     Page 11 of 12


support a section 523(a)(6) claim. And since Counts I and II state claims for fraud and

embezzlement under sections 523(a)(2)(A) and (4), Count III necessarily states a claim under

section 523(a)(6). Granted, Count III adds little or nothing to those claims, since the relief

Groom requests in each instance is the same. But pleading multiple legal theories each of which

would lead to the same relief is no basis for dismissal. Chambers v. Chesapeake Appalachia,

L.L.C., 359 F. Supp. 3d 268, 278 (M.D. Pa. 2019); Zidek v. Analgesic Healthcare, Inc., No. 13 C

7742, 2014 WL 2566527, at *2 (N.D. Ill. June 6, 2014). A plaintiff need not plead legal theories

in the first place. Koger v. Dart, 950 F.3d 971, 974 (7th Cir. 2020).

       Krook disagrees. According to Krook, conduct that would make out a claim under

sections 523(a)(2)(A) and (4) cannot make out a claim under section 523(a)(6). Those statutes,

he says, are “[mutually] exclusive.” (Mot. at 7).

       Krook’s position once held sway. Because a specific statute (like section 523(a)(2)(A))

controls over a general one (like section 523(a)(6)), and because one statute will generally not be

read to render another superfluous, many decisions found the two Code sections “mutually

exclusive.” Wachovia Secs., LLC v. Jahelka (In re Jahelka), 442 B.R. 663, 671 (Bankr. N.D. Ill.

2010) (citing cases); see also Petti Murphy & Assocs. v. Eriksen (In re Eriksen), Nos. 11 B

28958, 11 A 2120, 2012 WL 3150325, at *7 (Bankr. N.D. Ill. Aug. 2, 2012); Media House

Prods., Inc. v. Amari (In re Amari), 483 B.R. 836, 853 (Bankr. N.D. Ill. 2012). These decisions

found support in others like Jendusa-Nicolai, 677 F.3d at 322 (observing that “not all intentional

torts are covered” in section 523(a)(6)), and Berkson v. Gulevsky (In re Gulevsky), 362 F.3d 961,

963 (7th Cir. 2004) (declaring that “the subsections of § 523 should not be construed to make

others superfluous”).

       No longer. In Husky Int’l Elecs., Inc. v. Ritz, ___ U.S. ___, 136 S. Ct. 1581 (2016), the


                                                -11-
  Case 19-00982         Doc 24    Filed 06/01/20 Entered 06/01/20 13:01:16               Desc Main
                                   Document     Page 12 of 12


Court brushed aside an argument that interpreting “actual fraud” in section 523(a)(2)(A) to

encompass fraudulent transfers would “render duplicative two other exceptions to discharge.”

Id. at ___, 136 S. Ct. at 1588. The Court acknowledged there was “overlap” but said that in

section 523(a) “overlap appears inevitable.” Id. Since Husky, courts have read the decision to

reject the argument that a creditor cannot base claims under section 523(a)(6) and other

subsections of section 523(a) on the same conduct. See, e.g., Bryant v. Bryant (In re Bryant),

Nos. 18-11348-t7, 18-1044-t, 2019 WL 2617472, at *4 (Bankr. D.N.M. 2019) (finding

embezzlement claim fell under both sections 523(a)(4) and (a)(6)); Bankers Healthcare Grp. v.

Moss (In re Moss), 598 B.R. 508, 517 (Bankr. N.D. Ga. 2019) (stating that section 523(a)(6)

claims “need not be distinct” from section 523(a)(2)(A) and (B) claims); Yahalomey Paz Israel,

G.P. v. Wolf (In re Wolf), 577 B.R. 327, 346 (Bankr. C.D. Cal. 2017). That Groom’s section

523(a)(6) claim overlaps with his other claims, then, is not a reason to dismiss it.7/

       Because Count III states a plausible section 523(a)(6) claim, the motion to dismiss that

count will be denied.


                                           4. Conclusion

       The motion of defendant Patrick Krook to dismiss the adversary complaint of plaintiff

Chad Groom is denied. A separate order will be entered consistent with this opinion.

Dated: June 1, 2020
                                          ________________________________________
                                                _________
                                                        ____
                                                         ____________________________
                                              A.. Benjamin
                                                  Ben
                                                   e jami
                                                       miin Goldgar
                                              United
                                                nited States
                                                      Stattes Bankruptcy Judge
                                                                             Judge


       7/
                None of this means section 523(a)(6) is merely redundant. Section 523(a)(6)
applies to some conduct that sections 523(a)(2)(A) and (4) do not. Had Krook punched Groom
in the nose or burned down his house, for example, Groom would have a nondischargeability
claim for Krook’s willful and malicious injury to Groom’s person or property but no
nondischargeability claim for fraud or embezzlement.

                                                -12-
